Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Claims 1, 4-10, 14-15 and 17 are pending. Claim 1 is amended. Claims 2-3, 11-13 and 16 are cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-10, 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “inherent features” is unclear. The word “inherent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Absent a standard for determining, the metes and bounds of the limitation “inherent features” is unclear as currently present.
For the purpose of this examination, the claim has been interpreted to mean:
--…wherein both metal surfaces of the metal substrate have a root mean square roughness feature of less than…--.
Regarding claims 4-10, 14-15 and 17, the claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dubin (US 2004/0265489), Furman et al. (US 7,694,719, herein “Furman”), Nguyen (US 2009/0183770), Nguyen (US 2014/0126112, herein “Nguyen ‘112) and Hirose et al. (US 8,837,149, herein “Hirose”).
Regarding claim 1, Dubin discloses: 
a metal substrate (150) comprising carbon nanotubes (300a, 300b) directly attached to two opposing metal surfaces of the metal substrate (150) (fig. 3G) [par. 0030]; 
the metal surface of the metal substrate (1650) including catalyst (it is noted, it is old and known in the art that methods available for the production of carbon nanotubes –like chemical vapor deposition CVD used by Dubin, par. 0047- require the use of metals as catalyst) and comprised of iron, nickel and cobalt (it is noted, it is known in the art that Iron, Nickel and Cobalt are metal catalyst upon which growth of a carbon nanotube can be initiated, wherein the metal catalyst provides nucleation sites, as taught by Dubin -par. 0024-. It is also noted, Dubin alludes to the possibility of the carbon nanotubes being formed directly on a component – such as Dubin’s heat spreader 150, which is read as the metal substrate, par. 0019, lines 6-10);
a heat sink (170) (fig. 3G);
wherein the carbon nanotubes (300a, 300b) attached to the metal substrate (150) are in conductive contact with the heat sink (170) (fig. 3G).
Dubin does not disclose:
the metal substrate comprising one or more apertures breaching the metal surfaces of the metal substrate, the metal surfaces having a root mean square roughness feature of less than about 250 µm, and
the heat sink comprising a surface depression.
Furman, also directed to a heat dissipating apparatus comprising a metal substrate (102) and a heat sink (106), teaches the metal substrate (102) including one or more apertures (“perforated metal sheet”) [col. 6, lines 16-17] for the purpose of allowing the metal substrate to deform under compression between the heat sink and the heat generating device, leading to better conformity of the contact points of the metal substrate to the surface of the heat sink and the heat generating device [col. 1, line 65 – col. 2, lines 1-5] optimizing heat transfer.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Dubin the teachings of Furman to have a metal substrate comprising one or more apertures breaching the metal surfaces of the metal surface, in order to optimize heat transfer. 
Nguyen, directed to carbon nanotubes to be directly attached on a metal surface of a metal substrate (110) [par. 0023, lines 1-4], teaches that the surface roughness of the metal substrate may be varied for the purpose of controlling the density of the carbon nanotubes [par. 0024, lines 12-15] optimizing heat transfer according to the user’s needs. 
Nguyen ‘112, directed to carbon nanotubes to be directly attached on both metal surfaces of a metal substrate (212) (fig. 2) [par. 0031] that include a catalyst [par. 0029, lines 3-4] and comprises iron, nickel or cobalt [par. 0037], teaches that the metal substrate may have a roughness of less than 250 µm [par. 0032].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Dubin the teachings of Nguyen and Nguyen ‘112 to have a metal substrate having a root mean square roughness feature of less than about 250µm, in order to better control the density of carbon nanotubes, optimizing heat transfer.
Hirose, also directed to cooling an electronic apparatus (fig. 13) comprising carbon nanotubes (14) attached to a heat sink (24), teaches that a heat sink (24) with a depression (28) in conductive contact with the carbon nanotubes (14) [col. 10, lines 55-56] is an obvious variation of a heat sink (38) formed according to the embodiment of figure 14, which does not include a depression [col. 11, lines 24-26], for the purpose of increasing thermal contact resistance [col. 10, lines 60-63]. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Dubin the teachings of Hirose to have: 
the heat sink comprising a depression, wherein the carbon nanotubes are in conductive contact with the depression,
wherein, upon modification, the thickness of the metal substrate with the attached carbon nanotubes is greater than the depth of the depression on the heat sink (as can be gleaned from Hirose’s fig. 13),
in order to increase thermal contact resistance.
Regarding claims 4 and 6, the combination of Dubin, Furman, Nguyen, Nguyen ‘112 and Hirose discloses:
the metal substrate (Dubin, 150) being attached to the heat sink (Dubin, 170; Furman, 106; Hirose, 24) with an adhesive being applied to an edge of the depression (Hirose, 28) of the heat sink (Dubin, 170; Furman, 106; Hirose, 24) [Furman, col. 5, lines 67-46], in order to optimize rigidity of the assembly.
Regarding claims 5, in the Office Action dated 09/26/2018, the Examiner took Official Notice that adhesives being comprised of a thermal paste, thermal grease, epoxy, silver epoxy or combinations thereof for their use in the electronic devices cooling art and the selection of any of these known materials is old and well known for a person of ordinary skill in the art. Applicant has failed to traverse this statement. As such, and in accordance with MPEP §2144.03, the statement is now considered admitted prior art. 
Regarding claim 7, the combination of Dubin, Furman, Nguyen, Nguyen ‘112 and Hirose does not disclose: 
the heat sink being comprised of aluminum or aluminum alloy.
However, it is old and known in the art the use of heat sinks made of a material having high thermal conductivity, such as aluminum or aluminum alloy, and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. For instance, aluminum is a material known for its good thermal transfer capabilities being cheaper and lighter than copper; and copper is a better thermal conductor than aluminum, and it would have been obvious to try to have the heat sink made of aluminum or copper to achieve a desired heat transfer.
Regarding claim 8, the combination of Dubin, Furman, Nguyen, Nguyen ‘112 and Hirose discloses: 
the heat sink (Hirose, 24) being comprised of copper [Hirose, par. 0040].
Regarding claims 9-10, the combination of Dubin, Furman, Nguyen, Nguyen ‘112 and Hirose does not disclose: 
the depression having a depth between about 500 µm and about 2000 µm, or between about 50 µm and about 500 µm
However, Hirose teaches that the depression (28) prevents the scattered of the carbon nanotubes (14), increasing thermal contact resistance and suppressing the decrease of heat conductivity [col. 10, lines 55-63]. Therefore, the depression having a depth between about 500 µm and about 2000 µm, or between about 50 µm and about 500 µm is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having a depth between about 500 µm and about 2000 µm, or between about 50 µm and about 500 µm, ensures an optimal contact between the carbon nanotubes and the heat sink, preventing the scattered of the carbon nanotubes and suppressing the decrease of heat conductivity. Therefore, since the general conditions of the claim, i.e. that the carbon nanotubes are attached to a depression on the heat sink, were disclosed in the prior art by Hirose, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the apparatus disclosed by the combination of Dubin, Furman, Nguyen, Nguyen ‘112 and Hirose with the depression having a depth between about 500 µm and about 2000 µm, or having a depth between about 50 µm and about 500 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II).
Furthermore, the range of a depression depth between about 50 µm to about 2000 µm, is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention.
Regarding claim 14, Dubin discloses: 
a device (110) in conductive contact with the carbon nanotubes (300a) attached to the metal substrate (150) (fig. 3G);
wherein the metal substrate (150) is disposed between the heat sink (170) and the device (110) (fig. 3G);
Regarding claim 15, Dubin discloses: 
the device (110) being a computer [par. 0043, lines 6-14].
Regarding claim 17, the combination of Dubin, Furman, Nguyen, Nguyen ‘112 and Hirose discloses: 
a method of making the apparatus of Claim 14, comprising:
attaching the metal substrate (Dubin, 150) to the heat sink depression (Dubin, 170, upon modification with Hirose, see col. 10, lines 55-56 of Hirose]; and 
attaching the device (Dubin, 110) to the metal substrate (Dubin, 150) (Dubin, fig. 3G).

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they do not apply to the new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763